Citation Nr: 1441339	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a claimed ear disorder.

2. Entitlement to service connection for a claimed low back disorder.

3. Entitlement to service connection for a claimed hip disorder.  

4. Entitlement to service connection for a claimed bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant served in the United States Air Force Reserve from July 1977 to October 1979, with an initial period of active duty for training from September 1977 to December 1977; the New Jersey Army National Guard from October 1979 to April 1984; the United States Army Reserve from October 1985 to October 1986 and from September 1989 to April 1995; and the New Jersey Army National Guard from April 1995 to January 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO. 

The Board remanded the case in March 2011 for additional development of the record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In this case, the appellant has consistently reported suffering an injury to her back, hips and knees while performing PT during a period of ACDUTRA in July 1992. She stated that, during PT, after losing her balance and falling, another individual fell on her injuring her back and hips.  

In the prior remand, the Board requested that the RO Contact the appropriate agency to verify the appellant's service. The RO received reports of service for the years 1993 to 1997. For years prior to 1993, the RO received monthly leave and earning statements, specifically including a monthly leave and earning statement for July 1992.

Additionally, in the prior remand, the Board instructed the RO to request all available service treatment records for her service in the Reserve. A January 2013 memo indicates that the service treatment records were unavailable for review.

Under the circumstances, the Board finds the appellant's assertions of incurring an injury while performing PT during a period of ACDUTRA to be credible. After service, she reports having received treatment for back, hip and knee disorders. 

However, the appellant has not been afforded a VA examination that addresses the likely etiology of any of these claimed disorders. 

Under the circumstances, the Board finds such examinations are warranted as to these claims of service connection. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

As to the claimed ear infection, the Board notes that the Veteran was treated for an ear infection while in service.  The Veteran was afforded a VA examination in February 2007.  On examination, the examiner noted no clinical evidence of active disease in the external, middle or inner ear.  Accordingly, no diagnosis rendered with regard to any ear infection.

However, the Board notes that the Veteran is shown to have been diagnosed as having otitis externa in December 2008. An April 2011 report of VA examination noted a diagnosis of tinnitus, but indicated that the ear examination was normal. 

The examiner commented that the appellant had two episodes of ear infections, one of which was documented on CPRS notes in 2008 as external otitis that could have happened to anybody and was one episode that was treated and cleared with no discharge or erythema noted in the ear.  

In this case, the Board finds that the record is unclear as to whether the appellant has a chronic ear disorder manifested by recurrent ear infections that onset during service. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Under the circumstances, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back, hip and knee disorders. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the appellant has any current back, hip or knee disability that had its clinical onset during service or otherwise was due to an injury or other event or incident of that service. 

For purposes of providing the opinion, the examiner should address the appellant credible lay assertions of sustaining injuries to back, hip and knee in a fall while performing PT during her period of ACDUTRA.

The examination report must include complete rationale for all opinions and conclusions reached.

2. The AOJ then should take all indicated action to forward the appellant's claims file to the VA examiner who conducted the VA ear disease examination in April 2011 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

Based on a review of the entire record, and the examination findings as documented in the April 2011 VA report, the examiner should opine as to whether it is at least as likely as not that the appellant suffers from chronic ear disease due to recurrent infections that had its clinical onset during service or otherwise was due to an event or incident of that service. 

The opinion should be provided based on the results of the April 2011 examination, a review of the medical evidence of record, and sound medical principles.  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

